IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                            No. 01-50228
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

ELOY JULIAN CARDENAS BACA,

                                          Defendant-Appellant.
                        ___________________
                         Consolidated with
                              01-50229
                        ___________________

UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

JOSE OBED ESPARZA-GONZALEZ,


                                          Defendant-Appellant,
                        ____________________
                          Consolidated with
                             No. 01-50237
                        ____________________


UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus


VICTOR SANCHEZ-MUNOZ,
                                         Defendant-Appellant.



                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                 USDC Nos. EP-00-CR-1891-ALL-H,
                  00-CR-1497-ALL & 00-CR-607-ALL
                       --------------------
                         December 12, 2001
                         No. 01-50228 c/w
                     Nos. 01-50229 & 01-50237
                                -2-


Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Elroy Julian Cardenas Baca, Jose Obed Esparza-Gonzalez, and

Victor Sanchez-Munoz all argue that they are entitled to be

resentenced because the district court failed to verify that

their counsel had read and discussed their presentence reports

(PSRs) with them prior to sentencing in violation of Fed. R.

Crim. P. 32(c)(3)(A).

     We agree that the district court failed to comply with Rule

32(c)(3)(A) in each of the appellants’ cases.   However, because

the appellants did not raise the issue of noncompliance in the

district court, the court will correct the error only if it was

plain and affected the appellants’ substantial rights.   See

United States v. Esparza-Gonzalez, 268 F.3d 272, 274 (5th Cir.

2001); see also United States v. Olano, 507 U.S. 725, 732-34

(1993).

     The appellants failed to object to the Rule 32(c)(3)(A)

violation in the district court.   The appellants have not

asserted that they did not review or discuss their PSRs with

their defense counsel, but rely upon their respective records’

failure to indicate that they had reviewed and discussed the PSR

with counsel.   Thus, the appellants have not asserted that they

were prejudiced by the court’s Rule 32(c)(3)(A) oversight.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50228 c/w
                       Nos. 01-50229 & 01-50237
                                  -3-

     Because the appellants have failed to carry their burden of

demonstrating prejudice, i.e., that their substantial rights were

affected, they have not demonstrated plain error.    See United

States v. Vasquez, 216 F.3d at 456, 459 (5th Cir.), cert. denied,

531 U.S. 972 (2000).    The appellants’ convictions and sentences

are AFFIRMED.